Civil action by plaintiff, resident of Cherokee County, to recover of the nonresident defendant corporation, Phoenix Utility Company, and the resident defendant, W. O. Standifer, damages in the sum of $30,000 for an alleged negligent injury, sustained on or about 12 July, 1927, while working on a construction project or hydro-electric dam in Haywood County.
The Phoenix Utility Company in apt time filed its duly verified petition, accompanied by proper bond, and asked that the cause be removed to the District Court of the United States for the Western District of North Carolina for trial, which request was granted.
Plaintiff appeals, assigning error.
A careful perusal of the record leaves us with the impression that the order of removal should be upheld on authority of Cox v. Lumber Co.,193 N.C. 28, 136 S.E. 254. The principles announced in Crisp v.Fibre Co., 193 N.C. 7, 136 S.E. 238, cited by plaintiff, are also in support of his Honor's ruling.
Affirmed. *Page 879